Citation Nr: 0303237	
Decision Date: 02/25/03    Archive Date: 03/05/03

DOCKET NO.  02-02 949	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina


THE ISSUE

1.	Whether new and material evidence has been submitted to 
reopen a claim for service connection for a skin disorder, 
claimed as a residual of exposure to Agent Orange.  

2.	Entitlement to service connection for a skin disorder, 
claimed as a residual of exposure to Agent Orange.  


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

J. Horrigan, Counsel


INTRODUCTION

The veteran had active service from November 1965 to November 
1968, to include service in the Republic of Vietnam.  Service 
connection for a skin disorder, claimed as a residual of 
Agent Orange, was denied by the Board of Veterans' Appeals 
(Board) in February 1989.  Service connection for a skin 
disorder, claimed as a residual of Agent Orange, was again 
denied by the RO in a rating action of January 1997.  The 
veteran submitted a notice of disagreement with that decision 
and a statement of the case was issued in April 1997.  The RO 
closed his appeal when he failed to submit a substantive 
appeal within one year of the January 1997 rating decision.

This matter now comes before the Board on appeal from a 
November 2001 rating action that denied the veteran's 
application to reopen his claim for service connection for a 
skin disorder, claimed as a residual of Agent Orange, based 
on new and material evidence.  This issue is now before the 
Board for appellate consideration at this time.  

In January 2003, the Board granted the veteran's motion to 
have his case advanced on the Board's docket.  

The Board also notes that, in the rating action of November 
2001, the RO also denied the veteran's claim for service 
connection for a low back disorder.  On a VA Form 21-4138 
(JF) received in September 2002, the veteran indicated that 
he wished to appeal the denial of this benefit.  The Board 
construes this to be a Notice of Disagreement as to the 
denial of service connection for a low back disorder.  No 
statement of the case has been issued in regard to these 
claims.  The filing of a Notice of Disagreement puts a claim 
in appellate status and a statement of the case in regard to 
the issue of entitlement to service connection for a back 
disorder must be issued to the veteran.  Since that is the 
case the remand action set forth below is necessary.  See 
Manlicon v. West 12 Vet. App. 238 (1999). 


FINDINGS OF FACT

1.	The RO last denied service connection for a skin disorder, 
claimed as a residual of Agent Orange in an unappealed 
rating decision of January 1997.  

2.	The evidence received since the January 1997 decision is 
cumulative of evidence previously considered.


CONCLUSIONS OF LAW

1.	The January 1997 rating decision denying service 
connection for a skin disorder, claimed as a residual of 
exposure to Agent Orange is final.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. § 3.104(a), 20.302, 20.1103 (2002).

2.	The additional evidence received subsequent to the January 
1997 rating decision denying service connection for a skin 
disorder, claimed as a residual of exposure to Agent 
Orange, is not new and material; the veteran's claim for 
service connection for a skin disorder, claimed as a 
residual of exposure to Agent Orange, is not reopened.  
38 U.S.C.A. §§ 5108 (West 2002); 38 C.F.R. § 3.156(a) 
(2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, there has been a significant change in the law 
during the pendency of this appeal.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 
(West 2002).  The VCAA eliminated the well-grounded 
requirement and modified VA's duties to notify and assist 
claimants.  38 U.S.C.A. §§ 5103, 5103A, 5107(a).

The Act and implementing regulations essentially eliminate 
the requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  It also includes new notification 
provisions.  Specifically, it requires VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.

In this regard, it is noted that in a May 2001 letter, the RO 
informed the veteran of the provisions of the VCAA and the 
relevance of this legislation to his current claims.  This 
letter advised him of the evidence needed to substantiate his 
claim, and of who was responsible for obtaining what 
evidence.  Moreover, the veteran had been informed of the 
pertinent law and regulations governing the current claims in 
a statement of the case dated in March 2002.  This 
communication also served to advise him of the evidence 
needed to substantiate his claim.  

The veteran has also been afforded an opportunity to provide 
testimony regarding his current claims before a hearing 
officer at the RO in October 2002, but he failed to report 
for this hearing. Otherwise, it does not appear that any 
clinical evidence relevant to the veteran's current claim is 
available, but not associated with the claims folder.  
Because VA has complied with the notice requirements of the 
VCAA and since there is no known outstanding evidence; there 
is no reasonable possibility that further efforts could aid 
in substantiating the veteran's current claims.  38 U.S.C.A. 
§ 5103A(a)(2).

The Board further notes that in order to implement the 
provisions of the VCAA, the Secretary of VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)).  Generally, the provisions of this liberalizing 
law, to include the implementing regulations, are 
"potentially applicable to claims pending on the date of the 
VCAA's enactment."  See Holliday v. Principi, 14 Vet. 
App. 280, 290 (2001); 66 Fed. Reg. 45,620 (Aug. 29, 2001); 
see also Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  

However, provisions of these regulations related to reopening 
previously denied claims are only applicable to claims 
received on or after August 29, 2001.  66 Fed. Reg. 45,620 
(Aug. 29, 2001).  Inasmuch as the appellant's requests to 
reopen his claim for service connection for a skin disorder 
was made in April 2001, prior to that date, the new 
regulations relative to reopening a previously denied and 
final claim are not applicable in regard to this case.  

The Board will therefore proceed to consider the claim 
currently in appellate status on the basis of the evidence 
currently of record.  

The evidence that was of record when the RO last denied the 
veteran's claim for service connection for a skin disorder, 
claimed as a residual of exposure to Agent Orange can be 
briefly summarized.  No pertinent abnormalities were reported 
on the veteran's August 1965 examination prior to service 
entrance.  The veteran's skin was evaluated as normal on 
clinical evaluation.  Review of the service medical records 
reveals no complaints, findings, or diagnosis of any skin 
disability.  On the veteran's July 1968 examination prior to 
service discharge, the veteran's skin was evaluated as 
normal.  In the Report of Medical History prepared in 
conjunction with this examination the veteran answered in the 
negative in regard to whether he had ever had a skin disease.  

On VA examinations in December 1976 and September 1977, the 
veteran's skin was found to be normal.

VA outpatient treatment, examination and hospital records; 
private hospital records; and the veteran's hearing testimony 
during the period from December 1976 to October 1986, make no 
mention of a skin disease.

VA hospitalized the veteran in July and August 1987 for the 
treatment of papillary dermatitis involving the elbows, upper 
arms and groins.  At the time of discharge, the diagnosis was 
erythema multiforme.  Subsequent outpatient treatment for 
erythema multiforme was indicated.

On VA Agent Orange examination conducted in September 1987 it 
was noted that the veteran was initially treated for a skin 
rash in July 1987.  A skin biopsy had revealed erythema 
multiforme.  At the time of the examination this was said to 
be subsiding.  The diagnoses of the examination included 
erythema multiforme.  

During a February 1988 hearing at the RO the veteran said 
that he had started to breakout in a rash the year before and 
was told by nurses at a VA hospital that it was a result of 
Agent Orange.  

After the veteran received VA outpatient treatment in for a 
skin rash in September 1988, the impression was xerosis.  

At a hearing before the Board in Washington, D.C. in December 
1988 the veteran provided testimony similar to that given at 
his earlier hearing.

A report of an Agent Orange examination conducted in 
September 1996 shows that the veteran gave a history of an 
itchy rash of 30 years duration.  An evaluation was negative 
for a rash.

The evidence associated with the record since the RO last 
denied service connection for a skin disorder, claimed as a 
residual of Agent Orange, in January 1997 is as follows:

During a March 1999 physical evaluation conducted by a state 
agency for disability determinations it was noted that the 
veteran's skin had no rashes or dermatitis.  The veteran had 
no dry skin or color changes, but he did complain of itching 
of the skin.  Elsewhere on the evaluation, the skin was noted 
to be of normal texture and turgor with scaling and drying of 
the skin of the feet.  No relevant diagnosis was reported.  

While undergoing VA outpatient treatment in June 2001, the 
veteran was noted to have chronic itching.  

In February 2002 a statement from an individual identified by 
the veteran as his treating physician indicated that the 
veteran had chronic pruritus of the hands, feet, and groin.   

The United States Court of Appeals for Veterans Claims 
(Court) has held that, once a denial of a claim for service 
connection becomes final, it cannot be subsequently reopened 
unless new and material evidence has been presented.  The 
Board must perform a two-step analysis when the veteran seeks 
to reopen a claim based on new and material evidence.  First, 
the Board must determine whether the evidence is "new and 
material".  Second, if the Board determines that the veteran 
has produced new and material evidence, the claim is reopened 
and the Board must evaluate the merits of the claim in the 
light of all the evidence, both old and new.  Manio v. 
Derwinski, 1 Vet. App. 144 (1991).  

New evidence is evidence that is not merely cumulative of 
other evidence of record.  Material evidence is that which is 
relevant to the issue at hand and which, assuming its 
credibility, must be considered in order to fairly decide the 
merits of the claim.  38 C.F.R. § 3.156(a) (1999).  For 
purposes of determining whether a claim should be reopened, 
the credibility of the evidence added to the record is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by wartime 
service. 38 U.S.C.A. § 1131 (West 2002).  Service connection 
may be granted for disease diagnosed after service providing 
the evidence establishes that it was incurred during service.  
38 C.F.R. § 3.303(d) (2002).  

A veteran who served on active duty in the Republic of 
Vietnam during the Vietnam era shall be presumed to have been 
exposed to a herbicide agent unless affirmative evidence 
establishes that the veteran was not exposed to any such 
agent during service.  38 U.S.C.A. § 1116(f) (West 2002).  

Thus, service connection may be presumed for residuals of 
exposure to Agent Orange by showing two elements.  First, a 
veteran must show that he served in the Republic of Vietnam 
during the Vietnam era.  38 U.S.C.A. § 1116 (West 1991 & 
Supp. 2002); 38 C.F.R. § 3.307(a)(6).  Secondly, the veteran 
must be diagnosed with one of the specific diseases listed in 
38 C.F.R. § 3.309(e).  Service connection for residuals of 
Agent Orange exposure also may be established by showing that 
a disorder resulting in disability is, in fact, causally 
linked to such exposure.  See Combee v. Brown, 34 F. 3d 1039, 
1044 (Fed. Cir. 1994).  

The evidence added to the record subsequent to the January 
1997 denial of service connection for a skin disorder, 
consists of records showing ongoing treatment for skin 
disease.  However, the record prior to January 1997 also 
showed the presence of a skin disease.  The veteran has also 
repeated contentions that were previously considered.  The 
veteran has not submitted any evidence of skin disease that 
can be presumptively service connected on the basis of 
exposure to Agent Orange.  The evidence received since 
January 1997 is merely cumulative, and cannot be deemed new 
for purposes of reopening the claim.


ORDER

New and material evidence has not been submitted to reopen 
the claim for service connection for a skin disorder, claimed 
as a residual of exposure to Agent Orange. 

Service connection for a skin disorder, claimed as a residual 
of exposure to Agent Orange, is denied.  



REMAND

As indicated above, a timely notice of disagreement was filed 
recently in regard to the denial by the RO of the veteran's 
claim for service connection for a back disorder.  Since the 
RO has not provided the veteran with a statement of the case 
in regard to this issue it must be referred back to the RO 
for preparation of a statement of the case.  

To ensure full compliance with due process requirements, this 
matter is remanded to the RO for the following action.  


The RO should issue to the veteran a 
statement of the case in regard to the 
issue of entitlement to service 
connection for a back disorder, and 
inform him of the necessary steps to 
perfect an appeal as to that issue.

Then, only if an appeal is perfected as to the above claim 
should the case be returned to the Board for further 
appellate consideration.  




	                        
____________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

